John I. Purtle, Justice, dissenting. This case involves the death sentence. The appellant tendered his brief, the argument portion of which exceeds by 17 pages the page limit allowed by Supreme Court Rule 8(c). He requested this court to waive the rule and allow him to exceed the limit. On this same date, in Logan v. State, CR 87-45, an appeal involving seven convictions for rape, the state filed a brief exceeding the argument limit by 23 pages. The state requests that we waive the rule. This court denied the appellant’s motion for an additional 17 pages and granted the state’s request in the other case for 23 additional pages. Apparently we are using different scales of justice for appellants and the state. I would grant both or deny both.